HEANEY, Senior Circuit Judge.
We are concerned in these consolidated appeals with the following questions: (1) did the district court err in granting summary judgment to the North Kansas City School District, Lee’s Summit Reorganized School District R-7, and the Independence School District; (2) did the district court err in granting summary judgment to the State of Missouri; and (3) did the district court err in imposing sanctions of $83,761.59 on appellants’ attorney, Arthur A. Benson II. We answer all three questions in the affirmative and remand to the district court with directions that it promulgate a voluntary interdistrict transfer plan. This plan will require the State of Missouri to pay transportation and tuition costs for a limited number of black students residing in the Kansas City, Missouri School District who desire to attend suburban schools and who are accepted pursuant to the plan.
BACKGROUND
On June 14, 1985, Judge Russell Clark entered an order desegregating the Kansas City, Missouri School District (KCMSD). Jenkins v. Missouri, 639 F.Supp. 19 (W.D.Mo.1985), aff'd, 807 F.2d 657 (8th Cir.1986), cert. denied sub nom. Kansas City, Missouri School Dist. v. Missouri, 484 U.S. 816, 108 S.Ct. 70, 98 L.Ed.2d 34 (1987). An integral provision of the order required the State of Missouri to actively seek the cooperation of each suburban school district in the Kansas City area in a voluntary inter-district transfer (VIT) program. The order required the State to pay for the transportation and tuition of black students who transfer from a school within the KCMSD in which their race is in the majority, with preference to students from schools with 90% or more black students, to a suburban school where space is available and in which their race is in the minority. The order required that the State continue to pay the KCMSD the full student foundation allotment for each student who transfers from that district to a suburban school. Id. at 39.
The order provided that a receiving district must: (1) agree not to reject individual applicants unless there is a history of serious discipline problems; (2) allow the transfer students to remain in attendance until such student graduates or returns to the student’s home district as long as that student satisfies all academic and other standards applicable to resident students; (3) treat transfer students in the same manner as it treats resident students; and (4) permit the KCMSD to recruit within its district applicants for interdistrict transfers. The order also required the State of Missouri to provide a full-time counselor for every 100 students who transfer from the KCMSD to a suburban school district. Id.
This order providing for VITs, a component of the district court’s comprehensive desegregation plan, was appealed to this Court. On December 5, 1986, we affirmed. Jenkins v. Missouri, 807 F.2d 657, 686 (8th Cir.1986), cert. denied sub nom. Kansas City, Missouri School Dist. v. Missouri, 484 U.S. 816, 108 S.Ct. 70, 98 L.Ed.2d 34 (1987). We held that while the facts did not justify a compulsory interdistrict remedy, the interdistrict transfer plan ordered by the district court was constitutionally justified.1
*418In footnote 30 of that opinion, we stated:
A voluntary interdistrict program is one that has great potential for improving the racial balance in the Kansas City area. The experience in St. Louis with such a plan seems to have been favorable. The district court is correct in its holding that such a program cannot be mandatorily imposed upon the record before the court. Whether a refusal of a district to participate in such a voluntary program may evidence discriminatory intent and thus be an independent basis for further relief and mandatory participation is an issue that we should not anticipate.
Id. at 683 n. 30. Judge Ross wrote separately to emphasize the importance of this admonition. He stated:
At the time of argument it was my understanding that a voluntary interdis-trict program, patterned along the lines of the St. Louis program was a real possibility. It would now appear that some of the districts are not moving forward with this plan.
In my opinion the failure to organize and implement this program would be a very significant factor in determining discriminatory intent in the future litigation which is certain to result from the further processing of this case. The St. Louis program would be a useful model for the actions to be taken by all the Missouri districts which are parties to this action.
Id. at 687 (Ross, J., concurring).2
I. Claims of Naylor Plaintiffs
In the summer of 1988, 134 black students applied for admission into three suburban school districts, North Kansas City, Lee’s Summit, and Independence. They were denied admission. Arthur Benson, acting as counsel for the students who had been rejected, commenced an action asserting that these students had been denied admission because of their race and asking the court to order the school districts to admit them, and to order the State to pay their transportation and tuition costs. The case was initially assigned to Judge D. Brook Bartlett of the Western District of Missouri. Benson made application to transfer the case to Judge Russell Clark, who retained responsibility for the Jenkins case. That motion was denied. After Judge Bartlett recused himself, the case was reassigned to Judge Joseph E. Stevens, Jr. Benson made a second motion for transfer, which was also denied. On January 11, 1989, Judge Stevens granted summary judgment in favor of the State and the three school districts.
Judge Stevens reasoned that the conditions which the suburban school districts set forth in denying the black students’ transfer applications were prospective only, and were suggested components of voluntary interdistrict transfer plans that had not yet been finalized or approved. He held that the black students were denied admission for the 1988-89 school year only because they failed to meet the suburban districts’ existing requirements for nonresident transfers. Consequently, Judge Stevens concluded that the black students’ *419challenge to the proposed conditions for voluntary interdistrict transfers was not yet ripe.
Judge Stevens finally concluded that because none of the black students had been admitted to the suburban districts for the 1988-89 school year, the State had not violated its obligation under the June 14, 1985 order by refusing to pay their tuition and transportation costs. Plaintiffs appeal from the district court’s entry of summary judgment.3 We reverse because a material factual dispute remains respecting the suburban school districts’ racial motivation in refusing to accept black transfer students from the KCMSD.
While the record is replete with allegations, affidavits, counter-affidavits, and letters between the parties bearing on the question whether the suburban school districts’ refusal to accept the black students was racially motivated, one thing is clear from the record. Since June 14,1985, not a single suburban school district has admitted a single black student from the KCMSD pursuant to a plan negotiated by the State and the suburban school districts. While there may be many reasons contributing to this failure, it seems clear to us that a very important one is the State’s refusal to pay transportation costs and tuition for students until a VIT plan has been negotiated with the suburban districts and approved by the district court. Meanwhile, no suburban district is willing to accept any transfer student until it is assured that it will receive State funding. Although we cannot say with certainty that the State and the suburban school districts would never agree to a VIT plan on their own, after five years, we believe that further delay cannot be countenanced. The time has come for the district court itself to formulate and implement a plan. We therefore remand to the district court with directions to reassign the Naylor case to Judge Russell Clark, the judge currently responsible for the Jenkins litigation.
In No. 89-1957, Jenkins v. Missouri, the plaintiff class appeals from the district court’s determination that the question of funding voluntary interdistrict transfers was not ripe. We disagree with this decision and believe that it should be vacated, and the case remanded for further proceedings consistent with this opinion.
Resolution of the issues presented in Jenkins v. Missouri requires that the district court, after giving the parties an opportunity to suggest proposals, promptly develop a voluntary interdistrict transfer program to implement the remedy called for in its opinion of July 14, 1985, which we affirmed. Jenkins, 807 F.2d at 682-84, 712. The essentials of the plan should be generally consistent with those originally set forth in the opinion of June 14, 1985, as modified and affirmed by this Court. Additionally, the district court may find guidance in development of such a plan in the several decisions of this Court in Liddell v. Missouri, 731 F.2d 1294, 1302 (8th Cir.) (en banc), cert. denied, 469 U.S. 816, 105 S.Ct. 82, 83 L.Ed.2d 30 (1984); see also Liddell v. Board of Education, 567 F.Supp. 1037, 1055 (E.D.Mo.1983); Liddell v. Board of Education, 873 F.2d 191, 193-94 (8th Cir.1989). It is to be hoped that the district court can develop a program so that school districts which desire to do so may participate in the 1990-91 school year.4
Any statements submitted to the district court by the plaintiffs, the Jenkins class, *420the State, the suburban school districts, or others as to the contents of the voluntary interdistrict transfer program may not be used as evidence of racial animus in any future proceedings.
For reasons already given in this opinion, we are also remanding for further proceedings before Judge Clark, the Naylor case, in which we have held a genuine issue of material fact exists as to the racial motivation of appellees’ refusal to accept black transfer students from KCMSD. The district court should consider whether this litigation should be stayed pending the formulation of the voluntary interdistrict transfer program, and a decision by the suburban school districts as to whether to participate in it. This decision we leave to the district court’s discretion.
In Naylor, the summary judgment for the defendants is reversed, and the cause is remanded for further proceedings consistent with this opinion. In Jenkins, the decision of the district court denying the motion of the Jenkins class for implementation of the voluntary interdistrict plan is likewise reversed, and the cause remanded for further proceedings consistent with this opinion.
II. Sanctions
Judge Stevens imposed sanctions of $83,-761.59 on Benson, appellants’ attorney, after entering summary judgment in favor of all defendants. Judge Stevens sanctioned Benson because plaintiffs' claim that the suburban school districts treated black transfer applicants differently from white transfer applicants was frivolous, because Benson withdrew a motion for a preliminary injunction after asserting that plaintiffs would be satisfied only with immediate relief, and because Benson filed a second motion to transfer the case to Judge Clark after his first such motion had been denied.
We apply a three-pronged review to a district court’s award of Rule 11 sanctions. E.E.O.C. v. Milavetz & Assocs., P.A., 863 F.2d 613, 614 (8th Cir.1988). Factual findings supporting the sanctions are reversed only if clearly erroneous, the legal conclusion that Rule 11 has been violated is reviewed de novo, and the appropriateness of the sanction is reviewed for abuse of discretion. Id.
Judge Stevens found frivolous that portion of plaintiffs’ complaint alleging that the suburban school districts treated black transfer applicants differently from their white counterparts.5 In our view, this allegation is not so frivolous as to warrant Rule 11 sanctions. Plaintiffs presented letters written by the school dis*421tricts to parents of the unsuccessful transfer applicants containing proposed conditions for transfers clearly tied to the ongoing Kansas City school desegregation litigation. These conditions could not be applied to white transfer applicants who were not parties to the desegregation litigation. Additionally, we do not believe plaintiffs’ complaint is as easily divided into two separate claims, one frivolous and one not, as Judge Stevens concluded it was.
The plaintiffs’ allegations arose out of a single set of facts, the suburban school districts’ denial of their transfer applications. Plaintiffs filed their suit in August 1988, shortly after their applications were denied, and sought relief to take effect for the 1988-89 school year. In view of the limited time in which Benson had to act, we believe that the complaint he filed on plaintiffs’ behalf was, to the best of his knowledge after a reasonable investigation, well grounded in fact and warranted by a good faith argument for the extension or modification of existing law. See Fed.R.Civ.P. 11; see also id. advisory committee note (what constitutes a reasonable inquiry may depend on the amount of time for investigation available to the signer).
Judge Stevens also based the sanction award on Benson’s second motion to transfer the case to Judge Clark. In our view, the Naylor plaintiffs’ claims are inextricably involved with the Jenkins litigation and this case should have been assigned to Judge Clark in the first place. We believe Benson’s motions to transfer were not intended to harass, to cause unnecessary delay, or to needlessly increase the cost of litigation, but were instead intended to place identical issues before a single decision maker. Accordingly, we vacate the order of the district court imposing sanctions on Benson.
CONCLUSION
In conclusion, we repeat what we have said before. The interests of the students of the KCMSD and the suburban districts will be well served if all the parties see fit to participate in the VIT plan to be promulgated by the district court.

. This Court’s opinion modified the district court’s requirement that the State pay the *418KCMSD the full student foundation allotment for each student transferring out of the district and authorized the formation of a citizens committee to monitor the interdistrict transfer plan. 807 F.2d at 684.


. Judges Lay, Heaney, and McMillian would have ordered compulsory interdistrict relief. Id. at 712 (Lay, C.J., dissenting). Judge Arnold dissented from that part of the Court’s order which held that the suburban school districts could not be required to participate in an inter-district remedy for interdistrict school segregation caused by the State’s unconstitutional housing segregation. Id. at 687 (Arnold, J., concurring in part and dissenting in part).
In late 1987, the Jenkins plaintiffs charged that the State of Missouri was not seriously committed to seeking the cooperation of the suburban school districts in a voluntary inter-district program and requested the court to direct the state defendants to engage in further efforts and activities towards achieving such a program. Jenkins v. Missouri, No. 77-0420-CV-W-4, slip op. at 14 (W.D.Mo. Jan. 7, 1988). The court acknowledged that progress in achieving a voluntary interdistrict program had been slow, but denied plaintiffs’ motion, stating that the newly-created subcommittee of the Desegregation Monitoring Committee was fully committed to assisting the state and the other parties in developing a program and that the subcommittee was the most effective means of achieving a successful interdistrict transfer program. Id.


. We have consolidated this appeal with that in Jenkins v. Missouri, No. 89-1957. The Jenkins class appeals Judge Clark’s denial of its motion to compel the State of Missouri to fund VIT expenses for the 1988-89 school year. Judge Clark denied the motion as moot because the suburban school districts admitted no KCMSD transfer students for the 1988-89 school year.


. The State of Missouri resisted the Naylor and Jenkins plaintiffs’ requests that the district court order the State to fund voluntary interdistrict transfers because no VIT plan had yet been approved by the district court. The State also contended that it had no obligation to fund the plaintiffs' proposed transfers because Judge Clark’s original order directed the State, rather than the plaintiffs, to implement a VIT plan. Judge Clark rejected the latter contention, noting that:
there is nothing in the prior orders preventing the other parties from seeking the cooperation of other school districts in a VIT program. This is evidenced by the Court’s statement that ‘the newly created voluntary interdistrict transfer subcommittee of the Desegregation Monitoring Committee is fully committed to assisting the State and the other parties in *420developing a voluntary interdistrict transfer program.'
Jenkins, No. 77-0420-CV-W-4 (W.D.Mo. Nov. 29, 1988), Order at 5 (quoting Jan. 7, 1988 Order at 14) (emphasis added to original).
Judge Clark’s opinion of June 14, 1985 also admonished:
[T]he State of Missouri must demonstrate that they are seriously committed to seeking the cooperation of each suburban school district in the Kansas City, Missouri metropolitan area. If the State does not demonstrate its commitment, then this Court will seek other methods of accomplishing this task at the State’s expense.
Jenkins, 639 F.Supp. at 51.
Additionally, Judge Clark has several times underscored the need for the district court to maintain control of and to finally approve any VIT plan that is to be implemented. E.g., Jenkins, No. 77-0420-CV-W-4 (W.D.Mo. Feb. 16, 1989), Order at 3; Jenkins, No. 77-0420-CV-W-4 (W.D.Mo. May 5, 1989), Order at 2.
Despite Judge Clark's initial instruction to the State to propose a VIT plan in 1985, nearly five years have passed without the State demonstrating its willingness to propose such a plan. In view of the State's apparent reluctance to proceed, and because of the district court’s repeated intention to retain final approval over any VIT proposal, we believe that the time has come for the district court itself to develop a VIT plan in order to implement the remedy called for in its June 14, 1985 opinion and approved by this Court.


. Judge Stevens originally found the entire claim to be sanctionable. On reconsideration, however, the court concluded that plaintiffs’ allegation of discriminatory intent was prompted by this Court’s decision in Jenkins v. Missouri, 807 F.2d at 683 n. 30. Accordingly, Judge Stevens ordered Benson to pay half the defendants' attorney's fees.